DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to application 17/322,446 filed 5/17/2021.
Claims 1-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1 and 7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 11012745 in view of Morris Lee, Pub No US 2011/0088053 A 1 (hereinafter Lee1). 

Instant Application No 16647299


Parent Patent No 11012745

features
Maps to:
features
Independent Claims 1 & 7
determine a first ratio based on a first time interval and a second time interval
of a monitored media signal;
Independent Claims 1, 8, 15 
determine a first ratio based on a first time interval and a second time interval
of a plurality of time intervals of a reference media signature, the reference media signature based on a media signal associated with reference media, respective ones of the plurality of time intervals corresponding to respective adjacent characteristics identified in the media signal;

determine a second ratio based on the second time interval and a third time interval of the monitored media signal;

determine a second ratio based on a third time interval and a fourth time interval of the plurality of time intervals of the reference media signature;

generate a first ratio signature based on the first and second ratios;

generate a reference ratio signature based on the first and second ratios, the
reference ratio signature to identify the reference media.

initiate transmission of the first ratio signature to a recipient that is to compare the first signature with a second ratio signature to identify the media.





U.S. Patent No. 11012745 does not explicitly teach “initiate transmission of the first ratio signature to a recipient that is to compare the first signature with a second ratio signature to identify the media.” However, in analogous art, Lee1 discloses Fig.7B & para.0064: Discloses transmitting to a signature comparator (a recipient) that compares received monitored signatures with reference signatures retrieved. 
interval can be used to determine whether sufficient signature matches have occurred to reliably identify the monitored media content as corresponding to the particular reference media content. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify U.S. Patent No. 11012745 in view of Lee1 to initiate transmission of the first ratio signature to a recipient that is to compare the first signature with a second ratio signature to identify the media. One would be motivated at the time of the invention to have this capability since monitored and reference signatures corresponding to the same content may not always yield a match depending upon the environmental characteristics existing when the monitored and/or reference signatures are determined. Thus, a need exists for techniques for adjusting signature matching results associated with monitoring a media content presentation to compensate for such signature matching inaccuracy (Lee1: para(s). 0003 & 0015).

Claims 1 and 7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10785532 in view of Morris Lee, Pub No US 2011/0088053 A 1 (hereinafter Lee1). 

Instant Application No 16647299


Parent Patent No 10785532

features
Maps to:
features
Independent Claims 1 & 7
determine a first ratio based on a first time interval and a second time interval
of a monitored media signal;
Independent Claims 1, 8, 14 
determine a first ratio based on a first time interval and a second time interval of a plurality of time intervals of a monitored media signature, the monitored media signature based on a monitored media signal, respective ones of the plurality of time intervals corresponding to respective adjacent characteristics in the media;

determine a second ratio based on the second time interval and a third time interval of the monitored media signal;

determine a second ratio based on a third time interval and a fourth time interval of the plurality of time intervals of the reference media signature;

generate a first ratio signature based on the first and second ratios;

generate a reference ratio signature based on the first and second ratios, the
reference ratio signature to identify the reference media.

initiate transmission of the first ratio signature to a recipient that is to compare the first signature with a second ratio signature to identify the media.


compare the monitored media ratio signature with a reference ratio signature to identify the media.


U.S. Patent No. 10785532 does not explicitly teach “initiate transmission of the first ratio signature to a recipient that is to compare the first signature with a second ratio signature to identify the media.” However, in analogous art, Lee1 discloses Fig.7B & para.0064: Discloses transmitting to a signature comparator (a recipient) that compares received monitored signatures with reference signatures retrieved. The monitored media content is identified as corresponding to a particular reference content source during a particular measurement interval when the monitored signature(s) for that interval substantially match the reference signature(s) representative of that reference content. As such, a count of the number of signature matches during a measurement interval can be used to determine whether sufficient signature matches have occurred to reliably identify the monitored media content as corresponding to the particular reference media content. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify U.S. Patent No. 10785532 in view of Lee1 to initiate transmission of the first ratio signature to a recipient that is to compare the first signature with a second ratio signature to identify the media. One would be motivated at the time of the invention to have this capability since monitored and reference signatures corresponding to the same content may not always yield a match depending upon the environmental characteristics existing when the monitored and/or reference signatures are determined. Thus, a need exists for techniques for adjusting signature matching results associated with monitoring a media content presentation to compensate for such signature matching inaccuracy (Lee1: para(s). 0003 & 0015).

Claims 1 and 7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10368127 in view of Morris Lee, Pub No US 2011/0088053 A 1 (hereinafter Lee1). 

Instant Application No 16647299


Parent Patent No 10368127

features
Maps to:
features
Independent Claims 1 & 7
determine a first ratio based on a first time interval and a second time interval
of a monitored media signal;
Independent Claims 1, 7, 13
determine a first ratio based on a first time interval and a second time interval of a
monitored media signal;

determine a second ratio based on the second time interval and a third time interval of the monitored media signal;

determine a second ratio based on a third time interval and a fourth time interval of the plurality of time intervals of the reference media signature;

generate a first ratio signature based on the first and second ratios;

generate a reference ratio signature based on the first and second ratios, the
reference ratio signature to identify the reference media.

initiate transmission of the first ratio signature to a recipient that is to compare the first signature with a second ratio signature to identify the media.


compare the monitored media ratio signature with a reference ratio signature to identify the media.


U.S. Patent No. 10368127 does not explicitly teach “initiate transmission of the first ratio signature to a recipient that is to compare the first signature with a second ratio signature to identify the media.” However, in analogous art, Lee1 discloses Fig.7B & para.0064: Discloses transmitting to a signature comparator (a recipient) that compares received monitored signatures with reference signatures retrieved. The monitored media content is identified as corresponding to a particular reference content source during a particular measurement interval when the monitored signature(s) for that interval substantially match the reference signature(s) representative of that reference content. As such, a count of the number of signature matches during a measurement interval can be used to determine whether sufficient signature matches have occurred to reliably identify the monitored media content as corresponding to the particular reference media content. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify U.S. Patent No. 10368127 in view of Lee1 to initiate transmission of the first ratio signature to a recipient that is to compare the first signature with a second ratio signature to identify the media. One would be motivated at the time of the invention to have this capability since monitored and reference signatures corresponding to the same content may not always yield a match depending upon the environmental characteristics existing when the monitored and/or reference signatures are determined. Thus, a need exists for techniques for adjusting signature matching results associated with monitoring a media content presentation to compensate for such signature matching inaccuracy (Lee1: para(s). 0003 & 0015).

Claims 1 and 7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10045075 in view of Morris Lee, Pub No US 2011/0088053 A 1 (hereinafter Lee1). 

Instant Application No 16647299


Parent Patent No 10045075

features
Maps to:
features
Independent Claims 1 & 7
determine a first ratio based on a first time interval and a second time interval
of a monitored media signal;
Independent Claims 1, 11, 21
determine a first ratio based on a first combination of time intervals of a monitored media signature, the monitored media signature including a plurality of time intervals, respective ones of the time intervals being between respective adjacent characteristics identified in the media;

determine a second ratio based on the second time interval and a third time interval of the monitored media signal;

determine a second ratio based on a second combination of time intervals of the monitored media signature

generate a first ratio signature based on the first and second ratios;

generate a monitored media ratio signature based on the first and second ratios

initiate transmission of the first ratio signature to a recipient that is to compare the first signature with a second ratio signature to identify the media.


a signature comparator to compare the monitored media ratio signature with a
reference ratio signature to identify the media.


U.S. Patent No. 10045075 does not explicitly teach “initiate transmission of the first ratio signature to a recipient that is to compare the first signature with a second ratio signature to identify the media.” However, in analogous art, Lee1 discloses Fig.7B & para.0064: Discloses transmitting to a signature comparator (a recipient) that compares received monitored signatures with reference signatures retrieved. The monitored media content is identified as corresponding to a particular reference content source during a particular measurement interval when the monitored signature(s) for that interval substantially match the reference signature(s) representative of that reference content. As such, a count of the number of signature matches during a measurement interval can be used to determine whether sufficient signature matches have occurred to reliably identify the monitored media content as corresponding to the particular reference media content. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify U.S. Patent No. 10045075 in view of Lee1 to initiate transmission of the first ratio signature to a recipient that is to compare the first signature with a second ratio signature to identify the media. One would be motivated at the time of the invention to have this capability since monitored and reference signatures corresponding to the same content may not .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morris Lee, Pub No US 2011/0088053 A 1 (hereinafter Lee1). 

Regarding Claim 13, Lee1 discloses a method comprising:
identifying media characteristics of a monitored media signal [para.0016: Discloses obtaining environmental characteristic associated with the monitored signature from a monitoring device; and para.0017: Discloses the characteristic is identified by the monitoring device.];
calculating respective time intervals between corresponding adjacent ones of the media characteristics [para.0017: Discloses calculating signature matching rate using a first adjustment value when the first monitored signature is determined to match a first reference signature representative of a first reference content source from the plurality of reference content sources. The signature matching rate is representative of a frequency with which reference signatures representative of a first reference media content are successfully matched during a measurement time interval. Furthermore, in an example implementation, the first adjustment value is selected based on the matched first reference signature and a first environmental characteristic associated with first monitored signature, with the first environmental characteristic being obtained from the monitoring device.]; and
generating, based on ratios of the calculated time intervals, a signature representative of monitored media signal [para.0015: discloses adjusting the signature matching result using an adjustment value when the monitored signature is determined to match a reference signature representative of reference media content, with the adjustment value being selected from a plurality of adjustment values based on the matched reference signature and the one or more environmental characteristic; and para.0037: Discloses the correlator the number of successful signature matches during the measurement interval, and also maintains a count of the total number of test (e.g., monitored) signatures generated (generating signatures) during the measurement interval. By determining the number of signature matches and the total number of test (e.g., monitored) signatures generated during the measurement interval, the correlator is able to determine a ratio between the number of generated signatures and the number of successful signature matches.].

Regarding Claim 14, Lee1 discloses the method as defined in claim 13, and further discloses further including transmitting the signature to a media manager [FIG(s).1,4 and para.0020: Discloses a signature generator (element 440) where the signature is transmitted to a central office (CO) (element 105 – a media manager).] of an audience measurement entity (AME) [para.0019: Discloses an audience measurement entity (AME) collects monitored signatures for comparison with reference signatures representative of known (e.g., reference) media content sources. The monitored program content can be identified as corresponding to the particular reference media content source having reference signatures that substantially matched at least some of the
monitored signatures.] via a network [para.0052: Discloses reporting (transmitting) the collected monitored signatures and environmental characteristics to the central office (element 105 – a media manager), the example
metering device includes a reporting interface (element 460) that is implemented using any type or reporting and communication/networking technology.].

Regarding Claim 15, Lee1 discloses the method as defined in claim 13, and further discloses wherein the generating of the signature includes calculating the ratios [FIG.8 and para.0068: Discloses .

Regarding Claim 16, Lee1 discloses the method as defined in claim 15, and further disclose wherein the generating of the signature includes combining a plurality of the ratios determined for the monitored media signal [FIG.8 & para.0069: Discloses if more configuration parameters are to be tested (block 818), control returns to block 808 and blocks subsequent thereto to re-configure such parameters before calculating additional signature matching ratios (plurality of ratios) and corresponding scale factors. If no more configuration parameters are to be tested (block 818), control proceeds to block 820 at which the calculated scaling factors are stored in the adjustment value library 130 of the CO 105. Execution of the example machine readable instructions 708 of FIG. 8 then ends; and FIG.9 and para. 0070: Discloses the signature comparator included in the CO (element 105) identifies the reference content having reference signature(s) that matched the received monitored signature(s) representative of the media content monitored at a monitored. Control then proceeds to block 906 at which the match rate adjuster of the CO (element 105) queries the adjustment value library and obtains the scaling factors (combining the plurality of ratios) associated with the matching reference content identified at block 904 and associated with the environmental characteristics reported from the monitored site. Then, at block 910 a corrected signature matching rate is calculated by the match rate adjuster using the scaling factors obtained from the adjustment value library at block 908.].

Regarding Claim 17, Lee1 discloses the method as defined in claim 16, and further discloses wherein the combining of ratios includes generating of the signature includes combining a plurality of the deltas determined for the monitored media signal [para.0037: Discloses a correlator counts the number of successful signature matches during a measurement interval, and also maintains a count of the total number of test (e.g., monitored) signatures generated during the measurement interval. By determining the number of signature matches and the total number of test (e.g., monitored) signatures 
or more scaling factors and adjustment values to be applied to the signature matching count(s).].

Regarding Claim 19, Lee1 discloses the method as defined in claim 13, and further discloses wherein the identifying of the media characteristics includes identifying temporal characteristics of the monitored media signal [para.0025: Discloses identifying inherent (temporal) characteristics such as frequencies, zero crossings, etc.; and FIG.2 & para.0035: Discloses a signature tester targeted to audio signaturing techniques in which audio signatures are determined (e.g., generated) from inherent (temporal) characteristics (e.g., frequencies, zero crossings, data patterns, etc.) of an audio signal corresponding to a monitored media content presentation.].

Regarding Claim 20, Lee1 discloses the method as defined in claim 13, and further discloses wherein the identifying of the media characteristics includes identifying local maximum points of a waveform associated with the monitored media signal [FIG(s).5, 6A & para.0057: Discloses the 
(local maximum points of a waveform) and lower signature matching capabilities for one or more reference media content sources. In particular, FIG. 6A illustrates an example seven-way categorization of reference media content according to signature matching rates ranging from category "A", representing the highest (maximum) average signature matching rates (i.e., reference content in which the
monitored and reference signature were most successfully matched by the signature tester.].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Morris Lee, Pub No US 2011/0088053 A 1 (hereinafter Lee1) in view of Levy et al., Pub No US 2009/0080694 A1 (hereinafter Levy).

Regarding Claim 18, Lee1 discloses the method as defined in claim 13, and Lee1 discloses a monitored site includes a monitored media device (element 405) communicatively coupled to the media transmission route(s) (element 165) transmitting the media content presenting multimedia content having audio and/or video components [FIG.4 & para.0047], Lee1 does not explicitly disclose wherein the monitored media signal is a time-compressed media signal from an output device. However, in analogous art, Levy discloses receiving and monitoring time-compressed media signals from an encoder (an output device) [FIG.1, para.0031, 0072, claim 10]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lee1 in view of Wright, wherein the monitored media signal is a time-compressed media signal from an output device. One would be motivated at the time of the invention to provide this since a movie, both the audio and video tracks are typically compressed such as using some lossy transform domain compression codec like MPEG (Levy: para.0031).

Allowable Subject Matter
Claims 1-20 are objected to since they are in an allowable condition, but requires an eTerminal Disclaimers pointing back to the parent claims U.S. Patent No(s) 11012745, 10785532, and 10368127. Independent claims 1 and 7 contain allowable features due to containing these same allowable features found in: independent claims 1, 8, and 15 of U.S. Patent No. 11012745; independent claims 1, 8, and 14 of U.S. Patent No. 10785532; and independent claims 1, 7, and 13 of U.S. Patent No. 10368127. Dependent claims 2-6 and 8-12 dependent upon their respective allowable independent claims 1 and 7. A web-based eTerminal Disclaimer is required and may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morris Lee, (US 2010/0115542 A1) - Discloses identifying media content using temporal characteristics of any signal associated with the media content. For example, temporal characteristics of a video signal and/or a digital signal may be used [para.0019]. Also disclosed, generated interval sum is based on peak magnitudes and zero crossings (temporal characteristics) of the samples in the corresponding interval. After generating the interval sum (block 706), the signature generator determines whether there are more intervals in the media content signal (block 708). If there are more intervals (block 708), control returns to block 706 to generate another interval sum [para.0053]. Further disclosed, a first threshold value may be used to determine media exposure during time intervals in a given time period (e.g., every 15 seconds during a day). In the example, using the first threshold value, the audio signature processor 208 is capable of identifying media content during 50% of a monitored time period. The index comparator 1322 may then use a second threshold value to identify media content for time intervals that could not be identified using the first threshold value, thus enabling the index comparator 1322 to identify media content during certain time intervals [para.0078].

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) 

/ADIL OCAK/Examiner, Art Unit 2426